LAWSON, Justice.
Melvin Connie, alias Mack Carty, filed in this court an instrument which may be sufficient to be considered as a petition for writ of certiorari to review and revise the opinion and judgment of the Court of Appeals in Ex parte Carty, 174 So.2d 698, wherein the Court of Appeals refused to issue writ of mandamus because of “the evasive claims of disembodied errors.” We were prepared to deny the petition for certiorari, but Connie, alias Carty, has since forwarded to the Clerk of this court a letter which w.e interpret to be a request to have this court return the so-called petition for writ of certiorari, with attached papers, to the Court of Appeals, and we are informed by the Clerk of the Court of Appeals that this is the correct procedure to follow. Accordingly the so-called petition for certiorari is dismissed and the petition and attached papers are remanded to the Court of Appeals.
Petition dismissed.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.